NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 11 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JAIME MEDINA,                                   No.    17-17344

                Plaintiff-Appellant,            D.C. No. 2:16-cv-00462-JJT

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   John Joseph Tuchi, District Judge, Presiding

                          Submitted December 9, 2020**

Before: LEAVY, CLIFTON, and BYBEE, Circuit Judges.

      Jaime Medina appeals the district court’s judgment affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act (Act). We have jurisdiction under 28 U.S.C. § 1291 and 42


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875 (9th

Cir. 2016), and we affirm.

      The Administrative Law Judge (ALJ) did not err in evaluating the medical

record, and substantial evidence supports the ALJ’s finding that the results of

imaging, diagnostic tests, and physical examination were “unremarkable.” See

Molina v. Astrue, 674 F.3d 1104, 1110 (9th Cir. 2012) (this court may “reverse

only if the ALJ’s decision was not supported by substantial evidence in the record

as a whole or if the ALJ applied the wrong legal standard”).

      The ALJ considered the requisite factors and applied the correct legal

standard in evaluating the medical opinion evidence. See Trevizo v. Berryhill, 871

F.3d 664, 675 (9th Cir. 2017). The ALJ did not err by rejecting multiple opinions

from Dr. Bauch, Medina’s primary care physician, and assigning significant weight

to the opinion of Dr. Quinones, a non-examining medical advisor, where the ALJ

considered the requisite factors and explained that Dr. Quinones’ opinion was

more consistent with the record than Dr. Bauch’s opinions. See id.; 20 C.F.R.

§ 404.1527(c), (f).

      The ALJ provided specific and legitimate reasons for rejecting Dr. Bauch’s

opinions as unsupported by and inconsistent with the record, based on Medina’s

subjective complaints, and inconsistent with Medina’s activities. See Tommasetti

v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008) (ALJ may reject an opinion that is


                                          2                                    17-17344
“inconsistent with the medical records” or based on the claimant’s properly

discredited complaints); Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005)

(ALJ need not accept an opinion that is “inadequately supported by clinical

findings”); Morgan v. Comm'r of Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir.

1999) (ALJ may reject a medical opinion as inconsistent with the claimant’s

reported activities). Any error in the ALJ’s additional reasons was harmless. See

Molina, 674 F.3d at 1115 (error is harmless where it is inconsequential to the

ultimate non-disability determination).

      The ALJ did not err in formulating Medina’s residual functional capacity

(RFC). Medina’s arguments concerning the RFC repeat her allegations that the

ALJ erred in evaluating the medical evidence and the medical opinions. Because

Medina did not show error in the earlier analyses, these arguments lack support.

See Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1175-76 (9th Cir. 2008).

      The ALJ provided specific, clear, and convincing reasons to discount

Medina’s testimony, including a lack of corroborating evidence, inconsistent

symptom reports, inconsistency with Medina’s decision to undertake international

travel, and because Medina declined medication. See Molina, 674 F.3d at 1112 (an

ALJ may discount symptom testimony based on inconsistencies); Tommasetti, 533

F.3d at 1039-40 (ALJ provided clear and convincing reasons to discount claimant’s

testimony, including the claimant’s inadequately explained failure to follow a


                                          3                                   17-17344
course of treatment, inconsistent symptom reporting, and the claimant’s decision to

undertake international travel); Burch v. Barnhardt, 400 F.3d 676, 681 (9th Cir.

2005) (an ALJ may cite a lack of corroborating medical evidence as one factor in

the credibility determination). Any error in the ALJ’s further reasons was

harmless. See Molina, 674 F.3d at 1115.

      We deny Medina’s request for remand based on the award of benefits in her

subsequent application because the second ALJ reconciled the grant of benefits

with the previous denial.1 See Bruton v. Massanari, 268 F.3d 824, 827 (9th Cir.

2001) (no error in denying remand where the second application involved

“different medical evidence” and was “not inconsistent” with the denial of the

initial application); see also Luna v. Astrue, 623 F.3d 1032, 1035 (9th Cir. 2010)

(remanding where the record was insufficient to determine if the first and second

agency decisions “were reconcilable or inconsistent”).

      AFFIRMED.




1
  We grant the Commissioner’s motion to take judicial notice of the February 15,
2017 decision (Docket Entry No. 30). See Fed. R. Evid. 201(b)(2) (court may
judicially notice a fact that is not subject to reasonable dispute); see also Reyn's
Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (judicial
notice of previous proceedings appropriate to determine “what issues were actually
litigated”).

                                          4                                   17-17344